     Case 2:19-cr-00149-JDL Document 147 Filed 11/05/20 Page 1 of 2                 PageID #: 762




                                  UNITED STATES DISTRICT COURT
                                       DISTRICT OF MAINE



UNITED STATES OF AMERICA,                   )
                                            )
V.                                          )       DOCKET NO. 2:19-CR-00149-002
                                            )
STEVEN HARDY                                )


                         NOTICE OF REQUEST FOR IN-PERSON HEARING

       NOW COMES the Defendant, Steven Hardy, by and trough counsel, John S. Webb, Esq., and
provides notice that the Defendant desires an in-court hearing. The Defendant requests that sentencing
be scheduled for December 22, 2020 at 9:00 a.m. The Defendant estimates one hour and 15 minutes for
sentencing.




       DATED at Saco, Maine on November 5, 2020


                                                                  /S/ John Scott Webb, Esq.
                                                                  John S. Webb, Esq.
   Case 2:19-cr-00149-JDL Document 147 Filed 11/05/20 Page 2 of 2                     PageID #: 763



                                       CERTIFICATE OF SERVICE



       I, John Scott Webb, Esq. hereby certify that I have served, electronically, a copy of the within
“ Request for In-Person Hearing” using the CM/EFC system, which will cause a copy to be sent to AUSA
Dan Perry, and to Attorneys Robert Levine and Amy Fairfield.




                                                                      /S/ John Scott Webb, Esq.
                                                                      John Scott Webb, Esq.
                                                                      Attorney for Steven Hardy




DATE: November 5, 2020
